


Exhibit 10.23

 

[LETTERHEAD OF GMH COMMUNITIES]

 

February 11, 2008

 

 

353 Associates, LP

c/o GMH Communities Trust

10 Campus Boulevard

Newtown Square, PA 19073

 

Re:                             Lease of Space by GMH Military Housing, LLC in
10 Campus Boulevard

 

Dear Ladies and Gentlemen:

 

GMH Military Housing, LLC (“Tenant”) currently leases space in 10 Campus
Boulevard, Newtown Square, Pennsylvania (the “Building”) pursuant to the terms
of that certain Lease Agreement dated November 2, 2004 by and between 353
Associates, LP, as landlord (“Landlord”) and Tenant, as tenant (the “Lease”).

 

Tenant wishes to modify certain provisions of the Lease to (i) change the square
footage of the premises leased by Tenant in the Building in a manner consistent
with the anticipated needs of Tenant, (ii) reduce the term of the Lease to
expire on the first anniversary of the Closing Date (as such term is defined in
the Securities Purchase Agreement by and among GMH Communities Trust, GMH
Communities, LP and Balfour Beatty, Inc. dated February 11, 2008), and
(iii) provide for the continued use by Tenant of conference rooms and common
facilities within the Building.  The parties will use commercially reasonable
efforts to execute and deliver an amendment to the Lease setting forth the above
terms as soon as practicable.

 

If these terms and conditions are acceptable to you, please have this letter
executed on behalf of Landlord where indicated below and return a signed copy of
this letter to me at your earliest convenience.

 

Sincerely,

 

 

 

GMH Military Housing, LLC

 

 

 

By:

/s/ Denise Hubley

 

 

 

 

 

 

 

Acknowledged and Agreed to:

 

 

 

353 Associates, LP

 

 

 

By:                      353 Associates GP, LLC

 

 

 

By:

/s/ Joseph M. Macchione

 

 

--------------------------------------------------------------------------------
